ViNJE, J.
It is obvious tbat in tbe instant case no damage resulted to tbe seller by reason of tbe use of tbe weight in question because tbe buyer correctly disclosed its value on tbe scale used. But tbe purpose of tbe ordinance was to require tbe use of weights and measures which themselves correctly express their value so that neither party shall be compelled to rely upon tbe representations of tbe other. Tbe intention was to require true weights and measures to be used so tbat recourse need be bad to such weights and measures only in order to determine tbe correct quantity weighed or measured. This intention is disclosed by tbe language used ; by tbe evident object sought to be reached; by tbe fact tbat other parts of tbe ordinance penalize tbe buyer who represents tbe quantity less than it is; and by tbat part thereof .forbidding tbe use of weights or measures not sealed by.tbe sealer of weights and measures. Tbe ordinance requires not only tbat true weights and measures be used, but tbat they shall have been tested and sealed by tbe designated authority, thus enabling any party to determine by an inspection of tbe weight or measure that it has been duly tested and sealed, and is correct. Manifestly tbe weight in question bad not been tested and sealed as a true weight on tbe scale used. It spoke falsely. - It said, I represent 100 pounds, when- in fact it represented 200 pounds. Tbe ordinance requires the language of tbe weight to be truthful, to tbe end tbat reliance need not be placed upon human representations, which may be affected more or less by self-interest. Tbe only way to reasonably safeguard tbe interests of buyers and sellers of commodities, as to weighing and measuring, is to require the use of instrumentalities tbat are in fact what they purport to be; tbat speak for themselves, and speak tbe truth. Any departure from such scheme opens tbe door to misrepresentations and fraud, tbe very door which tbe ordinance declares shall be closed.
*170The argument is made that defendant is not guilty because it is not shown that it was in the habit of using the weight as it did; that to constitute the using of false weights there must be shown more than one isolated instance of such use. The argument is not well taken. The ordinance unmistakably makes each false use a violation thereof. It makes no provision for occasional lapses. It does not require the city to establish customary delinquency before the penalty can attach. The ordinance forbids all use of false weights and measures and provides a penalty for each violation thereof.
By the Court. — Judgment reversed, and cause remanded with directions to enter a judgment of guilty, and for further proceedings according to law.